Citation Nr: 0012237	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic bronchitis.

2.  Entitlement to an increased evaluation for chronic 
laryngitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1946 to August 1946, and he also served on 
active duty in the United States Air Force from March 1948 to 
June 1949.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent was denied for laryngitis with drainage and other 
manifestations related to a nasal septum abnormality, and it 
was determined that new and material evidence has not been 
presented to reopen a claim for service connection for 
bronchitis.  

The claim for an evaluation in excess of 10 percent disabling 
for chronic laryngitis is the subject of the Remand portion 
of this decision.  In addition, a claim for entitlement to an 
evaluation in excess of 10 percent disabling for the post-
operative residuals of nasal septum deviation will be 
remanded to the RO for issuance of a Statement of the Case in 
accordance with the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999).  


FINDINGS OF FACT

1.  Service connection for bronchitis was denied by the RO in 
a February 1953 rating decision, and that decision became 
final as an appeal was not initiated.  

2.  In an April 1990 decision, the Board denied service 
connection for bronchitis by finding that new and material 
evidence had not been presented to reopen the previously 
denied and final decision of February 1953.  

3.  In June 1994, the RO denied a claim for service 
connection for residuals of mustard gas exposure, to include 
bronchitis, and it was also determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for bronchitis and residuals of pneumonia.  
The veteran did not initiate an appeal of the June 1994 
rating decision within one year following notification 
thereof.  

4.  Evidence submitted since the RO's June 1994 decision 
includes a statement from Thomas M. Brill, M.D., which bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for bronchitis.  

5.  The additional evidence submitted since June 1994 
includes a medical opinion relating the veteran's current 
diagnoses of bronchitis and chronic obstructive pulmonary 
disorder (COPD) to his period of service and to exposure to 
mustard gas therein.  


CONCLUSIONS OF LAW

1.  The RO's June 1994 rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999). 

2.  The evidence submitted since the RO's June 1994 decision 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for bronchitis, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).  

2.  The reopened claim for service connection for chronic 
bronchitis is well grounded.  38 U.S.C.A. § 5107(a) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen a previously denied and 
final claim for service connection for chronic bronchitis.  
Service connection for bronchitis was initially denied by the 
RO in February 1953, at which time it was noted that 
bronchitis was not found at discharge or shown on the last 
examination.  The veteran did not initiate an appeal within 
one year following notification of the February 1953 
decision.  

In an April 1990 decision, the Board denied service 
connection for bronchitis by finding that chronic bronchitis 
was not incurred in or aggravated by service; that the agency 
of original jurisdiction's February 1953 decision denying 
service connection for bronchitis was final; and that no new 
evidence had been submitted to present a new factual basis 
warranting a grant of service connection for chronic 
bronchitis.  

In a June 1994 rating decision, the RO denied service 
connection for residuals of mustard gas exposure, to include 
bronchitis, and it was also determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for bronchitis and residuals of pneumonia.  The RO 
noted that personnel in VA's Central Office had provided 
information to the effect that there is no acknowledgment of 
any mustard gas testing in 1946.  On June 12, 1994, the 
veteran was notified of the RO's decision and he was provided 
with a copy of the June 1994 rating decision.  As the veteran 
did not initiate an appeal of the adverse decision within one 
year following notification thereof, the June 1994 rating 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105; (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).  

A decision which has been previously denied and is final 
§ 7105 may not thereafter be reopened or readjudicated unless 
new and material evidence has been submitted.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).  
New and material evidence is evidence not previously 
submitted to agency decision makers that bears directly or 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, or which by itself 
and in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999), see Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

A three-step analysis must be applied when a veteran seeks to 
reopen a final decision based on new and material evidence. 
See Hodge, supra; Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, VA must determine whether the 
claim is well- grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible. Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The additional evidence submitted since June 1994 includes a 
medical statement from a private physician, Thomas M. Brill, 
M.D.  After review of the veteran's history, records, and 
examination, it was Dr. Brill's opinion that the current 
diagnosis of chronic obstructive pulmonary disease (COPD) was 
possibly due to pneumonia suffered during active service or 
possibly due to chemical exposure in the same period.  Dr. 
Brill also noted that the veteran had a claim for bronchitis 
which was listed in his medical records from the Jackson VA.  
In the Board's view, Dr. Brill's opinion constitutes new and 
material evidence which is sufficient to reopen a claim for 
service connection for bronchitis, as it bears directly and 
substantially upon the specific matter under consideration.  
This evidence was not of record or considered by the RO at 
the time of the June 1994 decision, and is so significant 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for bronchitis.  
Accordingly, the claim for service connection for chronic 
bronchitis is reopened.  

The Board also finds that the reopened claim for service 
connection for chronic bronchitis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), as a VA physician has 
related the currently manifested respiratory disorders, 
including bronchitis and COPD, to the period of active 
service.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  


ORDER

As new and material evidence has been presented, the claim 
for service connection for bronchitis is reopened.  The 
reopened claim for service connection for bronchitis is well 
grounded.  To this extent, the appeal is allowed.


REMAND

As the reopened claim for service connection for chronic 
bronchitis has been found to be well grounded, VA has a duty 
to assist the veteran in the development of facts which are 
pertinent to such a claim.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In providing a medical opinion regarding 
the etiology of the currently manifested respiratory 
disorders, Dr. Brill has indicated treatment of the veteran 
since October 1999.  The records associated with this 
treatment have not yet been associated with the claims folder 
and will be sought on remand.  In addition, the veteran will 
be afforded a new VA examination and opinions will be sought 
as to the nature and etiology of his currently manifested 
COPD and chronic bronchitis.  

Likewise, the record does not include written or other 
official documentation discussing the likelihood of mustard 
gas and/or Lewisite exposure during the veteran's active 
duty.  The veteran has alleged exposure to mustard gas and 
Lewisite during gas chamber testing in January, February, or 
March 1946, at the Naval Training Station in San Diego, 
California.  The Board notes that COPD and bronchitis may be 
service connected on a presumptive basis, pursuant to 38 
C.F.R. § 3.316 (1999), upon incurrence of the condition at 
any time after exposure to sulfur mustard during active 
military service, except where affirmative evidence 
establishes that a supervening nonservice-related condition 
or event caused the disorder.

VA also has a duty to assist the veteran in the development 
of facts which are pertinent to his claim for an evaluation 
in excess of 10 percent disabling for chronic laryngitis.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
The record shows that the veteran's most recent VA 
examination was conducted in March 1997.  Since that time, 
the veteran has contended that his service-connected 
laryngitis has worsened in severity as he has to take too 
many medications and he suffers from increased hoarseness and 
drainage.  In light of these contentions, on remand the 
veteran will be afforded a new VA examination in order to 
determine the current nature and severity of his service-
connected laryngitis.  

On review of the record, the Board notes that in a June 1997 
rating decision the RO adjudicated the issue of entitlement 
to an evaluation in excess of 10 percent disabling for 
residuals, post-operative submucosal resection with deviation 
of nasal septum and rhinoplasty.  A notice of disagreement 
with regard to that decision was submitted by the veteran in 
July 1997; however, a Statement of the Case has not yet been 
issued thereon.  In such cases, the Board must remand the 
issue back to the RO for the issuance of a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also 38 C.F.R. §§ 19.26, 19.29, 19.30 (1999).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment he has received for respiratory 
disorders, including chronic bronchitis, 
COPD, and chronic laryngitis, from either 
VA or private sources.  Upon obtaining 
the appropriate authorizations, the RO 
should contact all named caregivers and 
facilities in order to request copies of 
the pertinent treatment records.  In 
particular, the RO should contact Thomas 
M. Brill, M.D., who is associated with 
Baptist Medical Clinics, in order to 
request copies of treatment records, test 
results, and any other medical 
documentation for the veteran, for the 
period of October 1999 to the present 
time.  The RO should also ensure that 
treatment and/or hospital records from 
the Jackson VAMC, for the period of 
January 1998 to the present time, are 
associated with the claims folder.  

2.  The RO should review the entire 
claims file and prepare a summary 
including the veteran's name, claim 
number, social security number, military 
identification number, branch of service, 
units to which the veteran was assigned, 
dates and locations of alleged mustard 
gas/lewisite exposure, details of alleged 
gas exposure (including types of gas felt 
to have been exposed to), and any other 
pertinent information.  Upon completion 
thereof, the RO should attempt to verify 
exposure to mustard gas by sending this 
summary and any associated documents to 
the following office: Commander U.S. Army 
Chemical and Biological Defense Agency 
Attn: AMSCB- CIH Aberdeen Proving Ground, 
MD 21010- 5423.  That office should be 
requested to verify (1) whether or not 
any toxic gas, including mustard gas, was 
stored on any installation the veteran 
served at, including at the site of his 
alleged exposure; (2) whether or not 
toxic gas, including mustard gas, 
experimentation or training was conducted 
at any of these installations; and (3) 
whether the veteran was exposed to 
poisonous gases, including mustard gas, 
and the details of such exposure.  The RO 
should also contact any other pertinent 
registry or collateral sources for 
verification of all alleged incidents in 
accordance with designated procedures.  A 
complete copy of this remand must 
accompany each verification request.  All 
correspondence generated in the course of 
such requests should be associated with 
the claims folder, to include both 
positive and negative responses.  

3.  Upon completion of the foregoing, the 
RO should schedule the veteran for the 
following VA examinations:

a.  An examination by an appropriate 
specialist for the purpose of evaluating 
the current nature and severity of the 
service-connected chronic laryngitis.  
All objective findings should be noted in 
detail, and any special tests/studies 
should be conducted as indicated.  The 
examiner should specifically indicate the 
presence or absence of hoarseness, 
thickening or nodules of cords, polyps, 
or submucous infiltration.  The veteran's 
medical history should be reviewed prior 
to the examination, and the examiner 
should be provided with the claims folder 
and a copy of this remand for review 
prior to the examination.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

	b.  Examination by a VA physician 
with expertise in the area of respiratory 
disorders, for the purpose of determining 
the nature and etiology of currently 
manifested chronic bronchitis and COPD.  
All objective findings should be noted in 
detail, and the examination should 
include any special tests and studies, 
including pulmonary function testing, as 
indicated, which may provide information 
which is pertinent to determining the 
etiology of these disorders.  The reports 
of all such special testing should be 
associated with the claims folder.  
Following review of the examination 
findings and the veteran's medical 
history, including service medical 
records and post-service outpatient and 
inpatient records, the examiner should be 
asked to provide opinions as to (a) 
whether it is at least as likely as not 
that the currently manifested respiratory 
disorders, including chronic bronchitis 
and COPD, are etiologically related to 
the veteran's period of active service.  
In providing this opinion, the examiner 
should comment upon the significance, if 
any, of the veteran's in-service 
treatment for atypical pneumonia and 
chronic bronchitis; (b) whether it is as 
least as likely as not that the currently 
manifested respiratory disorders are 
related to the service-connected 
disabilities associated with in-service 
nose trauma, including post-operative 
residuals of nasal septum deviation and 
chronic laryngitis; and (c) in the event 
that the exposure to mustard gas or 
lewisite is verified by the evidence of 
record through official documentation, 
the examiner should express an opinion as 
to whether or not the current diagnoses 
of COPD and bronchitis are clearly the 
result of a supervening non-service 
related cause.  Complete rationales and 
bases should be provided for any 
conclusions reached or opinions given.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
prior to the examination.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  Any examination report which does 
not contain all of the requested findings 
and opinions or which is otherwise 
incomplete should be returned for 
correction and completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether 
favorable outcomes are now warranted.  
With regard to the claim for service 
connection for bronchitis, the RO should 
discuss entitlement to service connection 
for bronchitis and COPD on the basis of 
whether service connection is warranted 
on a direct basis; whether bronchitis and 
COPD may be considered secondary to 
service-connected disabilities; and 
whether the veteran is entitled to any 
presumptions based on in-service exposure 
to mustard gas/lewisite.  If the 
decisions remain adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

7.  The RO should issue a Statement of 
the Case with regard to the issue of 
entitlement to an evaluation in excess of 
10 percent disabling for the post-
operative residuals of nasal septum 
deviation.  The  veteran should be given 
the appropriate time to perfect his 
appeal with the submission of a 
substantive appeal.  This issue should be 
certified to the Board for appellate 
review only in the event that a 
substantive appeal is filed in a timely 
manner.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



